Citation Nr: 1716298	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cyst on the right facial area.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected right ankle disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disorder, to include as secondary to service-connected right ankle and foot disabilities.

5.  Entitlement to an increased rating for right knee retropatellar syndrome, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for right ankle strain, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for right foot plantar fasciitis with calcaneal spurs, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1992.  He had an additional period of active duty for training (ACDUTRA) from August 1976 to December 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a cyst on the right facial area, a left knee disorder, a left ankle disorder, and a left foot disorder and to increased ratings for the service-connected right knee, right ankle, and right foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claims for service connection for a cyst on the right facial area, a left ankle disorder, a left knee disorder, and a left foot disorder in a May 2004 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the May 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a cyst on the right facial area.

3.  The evidence received since the May 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

4.  The evidence received since the May 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disorder.

5.  The evidence received since the May 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left foot disorder.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for a cyst on the right facial area, a left ankle disorder, a left knee disorder, and a left foot disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the May 2004 rating decision is new and material, and the claim for service connection for a cyst on the right facial area is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The evidence received subsequent to the May 2004 rating decision is new and material, and the claim for service connection for a left knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The evidence received subsequent to the May 2004 rating decision is new and material, and the claim for service connection for a left ankle disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The evidence received subsequent to the May 2004 rating decision is new and material, and the claim for service connection for a left foot disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for a cyst on the right facial area, a left ankle disorder, a left knee disorder, and a left foot disorder were previously considered and denied by the RO in a rating decision dated in May 2004.  The evidence of record at the time of the May 2004 rating decision included service treatment records, private treatment records dated from October 1994 to January 1995, a June 2002 report of termination of disability and/or payment from the Department of Labor and Industry, a private treatment record dated in October 2003, and an October 2003 statement from the Veteran. 

In the May 2004 rating decision, the RO found that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a cyst on the right facial area, a left knee disorder, or a left foot disorder.  The RO also noted that there was no evidence of a current cyst on the right facial area, a left knee disorder, or a left foot disorder.  Therefore, the RO determined that there was no evidence of a current cyst on the right facial area, a left knee disorder, or a left foot disorder that began in or was caused by service.

With respect to the claimed left ankle disorder, in the May 2004 rating decision, the RO noted that the Veteran was treated for a sprained left ankle with no noted residuals in November 1991.  The RO found no other service treatment records pertaining to the Veteran's left ankle.  Moreover, a June 2002 Department of Labor and Industry report showed that the Veteran twisted his left ankle on stairs at work and caused him to miss one day of work.  The RO noted that the report did not include a diagnosis of a left ankle disorder and that there was no further indication that the Veteran sought treatment for his left ankle injury.  The RO determined that, although there was a record of treatment in service for a left ankle sprain, there were no permanent residuals or a chronic disability demonstrated by the evidence following service.  Therefore, the RO denied service connection for a left ankle disorder.  

The Veteran was notified of the May 2004 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the May 2004 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).


Cyst

In March 2010, the Veteran requested that his claim for service connection for a cyst on the right facial area be reopened.   

The evidence associated with the claims file subsequent to the May 2004 rating decision includes the Veteran's statements, private treatment records, and hearing testimony.  Notably, there is new evidence showing that the Veteran was diagnosed with an epidermal inclusion cyst on the right malar area of his face. See January 2010 private operative report and biopsy results.  In addition, during a September 2013 hearing before a Decision Review Officer (DRO), the Veteran testified that the cyst on his right facial area was initially noted during service in 1986.  During the September 2016 hearing, the Veteran also reported that he was treated at a base outpatient clinic in Germany in approximately 1984 to 1985 for a cyst on his face.  He further reported that his cyst may be related to shaving during service.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a cyst on the right facial area.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


Left Ankle

In June 2010, the Veteran requested that his claim for service connection for a left ankle disorder be reopened.  Specifically, he sought entitlement to service connection for a left ankle disorder, to include as secondary to his service-connected right ankle disorder.  

The evidence associated with the claims file subsequent to the May 2004 rating decision includes the Veteran's statements, private treatment records, and hearing testimony.  Notably, there is new evidence showing that the Veteran was diagnosed with osteoarthritis of the left ankle and a recurrent, chronic ankle sprain.  Specifically, in a December 2009 private treatment note, the Veteran complained of bilateral ankle pain that was worse in his left ankle.  The Veteran reported that he had bilateral ankle pain for 17 years that began during his military service without a specific injury.  The private physician noted that an x-ray of the left ankle showed degenerative joint disease in February 2008.  In addition, during the September 2016 hearing, the Veteran reported that he injured his ankle in 1991 and continued to have problems since that time.  He also reported that he compensated for his service-connected right ankle disability.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left ankle disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


Left Knee

In March 2011, the Veteran requested that his claim for service connection for a left knee disorder be reopened.  

The evidence associated with the claims file subsequent to the May 2004 rating decision includes the Veteran's statements, private treatment records, and hearing testimony.  Notably, there is new evidence showing that the Veteran complained of recurrent episodes of left knee pain and swelling.  April 2013 private x-rays of the left knee also showed possible effusion that was "not definite."  Otherwise, the x-rays were negative.  In addition, during the September 2016 hearing, the Veteran reported that he began having problems with his left knee during service in the 1980's or 1990's and stated that his knee pain had continued since that time.  He also reported that he compensated for his service-connected right knee disability.   As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left knee disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


Left Foot

In March 2011, the Veteran requested that his claims for service connection for a left foot disorder be reopened.  

The evidence associated with the claims file subsequent to the May 2004 rating decision includes the Veteran's statements, private treatment records, and hearing testimony.  Notably, there is new evidence showing that the Veteran was diagnosed with left subtalar joint arthritis, and an April 2014 private operative report showed that the Veteran underwent a left subtalar joint arthrodesis procedure.  In an April 2014 private post-surgical treatment note, the Veteran reported that he had multiple ankle injuries during service.  He related that his left foot pain began at that time.  The Veteran's podiatrist opined that it was possible, and even probable, that the Veteran's injuries diagnosed as ankle injuries were manifestations of the subtalar joint and that the degeneration developed at that level was a consequence of the posttraumatic progression.  In addition, during the September 2016 hearing, the Veteran reported that he compensated for his service-connected right ankle disability.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left foot disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cyst on the right facial area is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a left foot disorder is reopened.


REMAND

The Veteran was afforded VA examinations pertaining to his right knee, right ankle, and right foot disabilities in December 2010, April 2011, and March 2013.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include these findings.

In addition, during the September 2016 hearing, the Veteran testified that his right knee, right ankle, and right foot disabilities had worsened since his VA examination in March 2013.  Therefore, an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right knee, right ankle, and right foot disabilities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the claims for service connection for a cyst on the right facial area, a left knee disorder, a left ankle disorder, and a left foot disorder, the Board notes that the Veteran has not been afforded a VA examination.  Therefore, in light of the evidence discussed above, a remand is necessary to obtain a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, during the September 2016 hearing, the Veteran testified that he was treated for a cyst on his right facial area at the base outpatient clinic at Ferris Barracks in Erlangen, Germany, in approximately 1984 to 1985.  During a September 2013 DRO hearing, the Veteran indicated that the cyst was initially noted in 1986.  However, the claims file does not contain any records documenting such treatment.  Therefore, the AOJ should attempt to obtain any in-service clinical treatment records.

Further, during the September 2016 hearing, the Veteran indicated that he received worker's compensation for a 2008 work injury to his left ankle.  The Board notes that there is evidence of a July 2002 left ankle injury from a fall down a staircase at work; however, there is no evidence of a 2008 left ankle injury associated with the record.  In addition, there is no record of worker's compensation for this injury.  These records may be relevant to the Veteran's claim for service connection for a left ankle injury and should be requested on remand.

Finally, in September 2016, the Veteran submitted copies of VA treatment records pertaining to a left foot surgery dated in August 2016.  The Board notes that VA has not made an attempt to obtain VA treatment records since 2014.  Therefore, any outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate location, and attempt to secure the Veteran's complete service treatment records.  A specific request should be made for any clinical treatment records from the base outpatient clinic at Erlangen, Germany, dated from 1984 to 1986.

If the records are unavailable, the AOJ should make a determination as to whether any further searches would be futile and advise the Veteran of the unavailability of the records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cyst on the right facial area, bilateral knees, bilateral ankles, and bilateral feet.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.  

A specific request should be made for any outstanding relevant private treatment that the Veteran has received, including from Dr. R. B., a podiatrist.  

In addition, a specific request should be made for any records pertaining to an on-the-job left ankle injury in 2008, as discussed during the September 2016 hearing.

The AOJ should also obtain any outstanding and relevant VA treatment records. 

3.  The AOJ should attempt to obtain records regarding the Veteran' claim for worker's compensation benefits related to a left ankle injury in 2008. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cyst on the right facial area that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a cyst on the right facial area that manifested in service or that is otherwise causally or etiologically related to his military service.  In so doing, he or she should address the Veteran's contentions that shaving his face during service caused the cyst on the right facial area.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee, left ankle, and left foot disorders that may be present.   In addition, the examiner should ascertain the severity and manifestations of the Veteran's service-connected right knee, right ankle, and right foot disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A.  The examiner should state whether it is at least as likely as not that the Veteran currently has a left knee disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including his duties therein.  In so doing, he or she should address the Veteran's contentions that physical training during service caused his left knee disorder.

The examiner should also opine whether it is at least as likely as not that any current left knee disorder is either caused by or aggravated by the Veteran's service-connected right knee, right ankle, or right foot disabilities.  The examiner should specifically consider the Veteran's contentions that his left knee disorder was caused by or permanently aggravated by compensating for his right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

B.  The examiner should state whether it is at least as likely as not that the Veteran currently has a left ankle disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including a November 1991 left ankle sprain.  In so doing, he or she should address the Veteran's contentions that physical training during service caused his left ankle disorder.

The examiner should also opine whether it is at least as likely as not that any current left ankle disorder is either caused by or aggravated by the Veteran's service-connected right knee, right ankle, or right foot disabilities.  The examiner should specifically consider the Veteran's contentions that his left ankle disorder was caused by or permanently aggravated by compensating for his right ankle disability.

In rendering this opinion, the examiner should address the evidence showing that the Veteran twisted his left ankle in a work injury in July 2002.  

In addition, the examiner should also address a December 2009 private treatment note in which the Veteran complained of bilateral ankle pain for 17 years that began during service without a specific injury and the podiatrist noted that a 2008 x-ray showed left ankle degenerative joint disease.  

Further, the examiner should address an April 2014 private treatment note, in which the podiatrist noted that it was possible, and even probable, that previous injuries diagnosed as ankle injuries were manifestations of the left subtalar joint degeneration.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

C.  The examiner should state whether it is at least as likely as not that the Veteran currently has a left foot disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.  In so doing, he or she should address the Veteran's contentions that physical training during service caused his left foot disorder.

The examiner should also opine whether it is at least as likely as not that any current left foot disorder is either caused by or aggravated by the Veteran's service-connected right knee, right ankle, or right foot disabilities.  The examiner should specifically consider the Veteran's contentions that his left foot disorder was caused by or permanently aggravated by compensating for his right ankle disability.

In rending this opinion, the examiner should address an April 2014 private treatment note, in which the podiatrist noted that it was possible, and even probable, that previous injuries diagnosed as ankle injuries were manifestations of the left subtalar joint degeneration.

The examiner should also address a June 2014 private treatment note in which the urgent care physician noted that the Veteran's left foot swelling was due to a gout flare.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

D.  The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period. See, e.g., December 2010 and March 2013 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

E.  The examiner should report all signs and symptoms necessary for rating the right ankle disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left ankles.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period. See, e.g., April 2011 and March 2013 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

F.  The examiner should report all signs and symptoms necessary for rating the right foot disability under the rating criteria.  In particular, he or she should indicate whether the Veteran's service-connected right foot disability is best characterized as moderate, moderately severe, or severe. 

The examiner should also provide the range of motion in degrees of the right and left feet.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period. See, e.g., April 2011 and March 2013 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


